DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 8/7/2020.
Claims 1-15 are pending.

Allowable Subject Matter
Claims 3, 6-13, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-061115 to Yanaike, US 2016/0003490 to Motomura.
Regarding claim 1, Motomura teaches a heat source device comprising:
a heat medium channel through which a heat medium flows; (10, Fig. 1, abstract) 
a plurality of refrigerant circuits through which refrigerant circulates (3a-3c); and

wherein the plurality of heat-medium heat exchangers include a first heat-medium heat exchanger (4a) and a second heat-medium heat exchanger (4b), at least one of the refrigerant circuits (3b or 3a) being connected to the first heat-medium heat exchanger (4a) (there are two refrigeration circuits in each of the heat exchangers shown in the figure).
Yanaike does not teach,
a greater number of the refrigerant circuits being connected to the second heat-medium heat exchanger than to the first heat-medium heat exchanger.
Motomura teaches    
	An air conditioning apparatus with two heat medium heat exchangers (25a & 25b) with each having a single respective refrigeration circuit (lines in which valves 26a and 26b are located). (there is a single refrigeration circuit in each of the heat exchangers).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yanaike, in view of Motomura, to provide heat medium heat exchangers with different numbers of refrigeration circuits, depending upon the end use systems capacity and need for reducing capacity to different levels.     
	
Regarding claim 2, Yanaike teaches the heat source device of claim 1, wherein the first heat-medium heat exchanger and the second heat-medium heat exchanger are connected in series with the heat medium channel. (via line 10)

Regarding claim 4, Yanaike teaches the heat source device of claim 1, comprising:
a first heat source unit (8a) accommodating the first heat-medium heat exchanger (4a) and the at least one of the refrigerant circuits (3a or 3b) connected to the first heat-medium heat exchanger; and
a second heat source unit (8b) connected to the first heat source unit by a heat medium pipe (10), the second heat source unit accommodating the second heat-medium heat exchanger (4b) and the refrigerant circuits (3c and 3d) connected to the second heat-medium heat exchanger.

Regarding claim 5, Yanaike teaches the heat source device of claim 1, but does not teach, 
wherein the plurality of heat-medium heat exchangers further include a third heat-medium heat exchanger, a fewer number of the refrigerant circuits being connected to the third heat-medium heat exchanger than to the second heat-medium heat exchanger.
However, this would be an obvious feature to include since the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04.VI.B.


Regarding claim 14, Yanaike as modified teaches a refrigeration cycle device comprising:
the heat source device of any one of claim 1; and
a first load device connected to the heat source device. (not illustrated, but would be connected to channel 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763